DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amendments to claims filed 5/4/22 in response to the OA of 2/4/22.  Claims 1-12 and 19 are amended and claims 1-20 are pending. Claims 1, 13 and 20 are the independent claims.
Response to Arguments
3. Applicant’s arguments, filed 5/4/22, with respect to the OA of 2/4/22 have been fully considered. However, upon further review and consideration, a new ground of rejection is made in view of independent claim 13 and a new non-final rejection is presented.

Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5. Claims 13 is  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steyer (US 5,746,047).
Regarding claim 13, Steyer discloses an apparatus [gas turbine engine 10 and IR suppressor 12 in Fig 1] comprising:
a device including a heated surface emitting IR radiation when the device is in operation [gas turbine engine, 10 in Fig 1, hot exhaust gas stream is exhausted from the engine and the high-energy gas stream may have temperatures in excess of 1316oC, col 3 lines 3-25], 
a cover disposed over the heated surface and a gap between the cover and heated surface [An axially extending hollow cylindrical shell 40 surrounds casing 14 and is spaced apart therefrom so as to form an engine bay cavity 42 therebetween, Fig 1, col 3  lines 34-40] , wherein the gap comprises a path for latent heat from the heated surface to escape from between the cover and the heated surface [Cool engine bay air is directed into the cavity 42 through inlet 44, Fig 1, col 3 lines 39-41]

Allowability and reasons for allowability
4. Claims 1-12, 20 are allowed and claims 2-12 are allowed by virtue of their dependence on claim 1.
5. The following is an examiner’s statement of reasons for allowability: prior art fails to disclose or suggest:Claim 1:
A line of sight blocker, comprising, …wherein:
the duct comprises a first sidewall and a second sidewall,
the cover comprises the first sidewall and the second sidewall comprises the heated surface,
the duct comprises a width comprising a spacing between the first sidewall and the heated surface when the first sidewall is facing the heated surface.

Claim 20:
An apparatus comprising:
a shroud that removably and retrofittably couples to a mast, wherein the shroud is sized and shaped to draw air in a gap between the shroud and the mast.

6. Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant prior art
6. Robertson (US 2014/0084080) discloses a device for altering the IR signature of an exhaust duct but fails to disclose details to the duct as in claim 1, or the gap between the cover and heated surface as in claim 13.
Regarding claim 20, Steyer (US 5,746,047) discloses an apparatus comprising: a
shroud, wherein the shroud is sized and shaped to draw air in a gap between the shroud and the mast, and the gap forms an insulation layer and provides a path for latent heat from the mast to escape [Fig 1, col 3, lines 34-42] but fails to disclose the shroud can fitted removably and retrofittably coupled to a mast.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                          /DAVID P PORTA/                                                                                                Supervisory Patent Examiner, Art Unit 2884